Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 and 15-17 are pending in a Response dated 03/10/2021. The Response also includes 1.130 and 1.132 Declarations. 
The Examiner interview was conducted on 05/26/2021 with Applicant’s Representative Wyatt J. Istvan-Mitchell to discuss the allowability of this case. During the discussions, it was proposed to cancel withdrawn claims 8 and 16 which are outside scope of the claims. As a result, claims 1-7, 9-13, 15 and 17 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) were submitted on 03/09/2021 and 05/25/2021. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. The references are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure documents have been considered by the Examiner, and signed and initialed copies thereof are enclosed herewith.  

WITHDRAWN REJECTION:
Applicant's Response including amendments/arguments/Declarations filed 03/21/2021 is acknowledged and have been fully considered. The Examiner has re-
In particular, by way of Applicants’ Response and filing of terminal disclaimer, the obviousness type double patenting rejections have also been withdrawn. 
Rejoinder
Since claim 1 is directed to an allowable product pursuant to the procedures set forth in MPEP 821.04(b), previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104: claims  9-12 (method of preparing) and claims 15 and 17  (method of use). 
Because all claims previously withdrawn from consideration under 37 CFR 1.143 have been rejoined, the restriction requirement as set forth in the Office Action mailed on 06/15/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. Further, the examiner expanded species of cosmetic agent to those of dependent claims 4-5, but there is no art to disclose claims 4-5 and thus, species election requirement is also withdrawn. 


Terminal Disclaimer
The terminal disclaimer filed on 05/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 16/322665; 10844177; 10808154; 10563015; 1052453 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in an interview with Wright J. Istvan-Mitchell on 05/26/2021.

Please cancel claims 8 and 16. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding the objection to claims 1 and 4, applicant’s amendments overcome the objection. 
Regarding the objection to abstract, applicant’s arguments overcome the objection. 
Regarding the 102 rejection based on Liu et al. (US2011/165206A1), applicant’s amendments and arguments overcome the rejection. In particular, the limitations of silicone based materials being a condensation reaction product are structurally distinct over the prior art of Liu. 
Regarding the 103 rejection based on Gubbels et al. (WO2016/120270A1), applicant’s 1.130 Declaration overcomes the 103 rejection. 
Regarding the 103 rejection based on Liu in view of Hasegawa, Liu fails to teach the instantly claimed molar ratio of hydrolysable and/or hydroxyl functional groups of the at least one condensation curable silyl terminated polymer to hydrolysable groups of the cross-linker, and the molar ratio of condensation catalyst M-OR functions to the hydrolysable and/or hydroxyl groups of the at least one condensation curable silyl terminated polymer.  Further, Liu requires microemulsion of silicone based material, while the instant claimed composition require emulsion form (not microemulsion), neat form, or diluted form; Liu focuses on polymerization in microemulsion of siloxane and thus needs inert fluid from inert siloxane fluid and/inert organic fluid, while the claimed invention requires polymerized compounds of components (i) and (ii) in the presence of catalyst (iii) and thus the claimed reaction condensation reaction product does not 

  Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7, 9-13, 15 and 17 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYUNG S CHANG/Primary Examiner, Art Unit 1613